PER CURIAM.
Without holding that appellee is forever entitled to continue receiving alimony from appellant, we do find and determine from the record in this case that the learned trial judge did not abuse his discretion when he failed to further reduce or eliminate alimony based upon a totality of the circumstances revealed by the evidence as of the date of the hearing which gave rise to the order here appealed.
Appellee’s motion for attorney’s fees incident to this appeal is denied and the order here appealed is
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.